                                  UNITED STATES DISTRICT COURT
 1
                                           DISTRICT OF NEVADA
 2
                                                      ***
 3
      THOMAS HILLERY, an individual, and                     Case No. 2:17-cv-02639-MMD-EJY
 4    as Guardian Ad Litem for MARY JANE
      HILERY, an adult,
 5
                              Plaintiff,                     ORDER SETTING SETTLEMENT
 6                                                           CONFERENCE
             v.
 7
      SUN CITY ANTHEM COMMUNITY
 8    ASSOCIATION, INC.; DOE INDIVIDUALS
      1 through 100; ROE BUSINESS ENTITIES 1
 9    through 25, inclusive,
10                            Defendants.
11

12           A settlement conference is hereby scheduled for Thursday, December 19, 2019. Plaintiff

13   must report to the chambers of the undersigned United States Magistrate Judge, Room 4068, Lloyd

14   D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada at 9:00

15   a.m. Defendant must report to the chambers of the undersigned at 9:30 a.m.

16           Unless the court orders otherwise, the following individual(s) must be present in person for

17   the duration of the settlement conference:

18           1.      An attorney of record who will be participating in the trial and who has full authority

19   to settle this case;

20           2.      All parties appearing pro se;

21           3.      All individual parties;

22           4.      In the case of non-individual parties, an officer or representative with binding

23   authority to settle this matter up to the full amount of the claim or last demand made; and

24           5.      If any party is subject to coverage by an insurance carrier, then a representative of the

25   insurance carrier with authority to settle this matter up to the full amount of the claim or last demand.

26

27

28
 1   PREPARATION FOR SETTLEMENT CONFERENCE

 2             In preparation for the settlement conference, each party must submit a confidential settlement

 3   conference statement for in camera review. The confidential settlement conference statement

 4   must be flat, unfolded, firmly bound together at the top either by staple or ACCO bound, and

 5   not in any plastic binder.

 6             The statement must contain the following:

 7             1.     A brief statement of the nature of the action.

 8             2.     A concise summary of the evidence that supports your theory of the case, including

 9   the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule 26(a)(1)(A)(iii)

10   computation of damages, and the Rule 26(a)(1)(A)(iv) insurance information. Each party must

11   provide all information that documents or supports your damages claims. Copies of medical records

12   or treatment records need not be submitted; however, these must be provided in a table or summary

13   format.

14             3.     Attach to the statements submitted any documents or exhibits that are relevant to key

15   factual or legal issues, including selected pages from deposition transcripts or responses to other

16   discovery requests.

17             4.     Provide an analysis of the key issues involved in the litigation. The analysis must

18   include a discussion of the strongest points in your case, both legal and factual, and a frank discussion

19   of the weakest points as well. The Court expects the parties to present a thorough analysis of the

20   key issues and candid evaluation of the merits of your case.

21             5.     Identify and explain any obstacles to settlement, e.g. medical liens, statutory caps, or

22   motions pending before the court.

23             6.     Provide the history of settlement discussions, if any, which have occurred in this case.

24   Provide any demands, offers, or offers of judgment that have been made and, if applicable, the

25   reasons they have been rejected. Attach a copy of all settlement correspondence, including all

26   written demands or offers and responses to the offers.

27

28
                                                        2
 1           7.      Provide the initial settlement proposal that will be presented at the settlement

 2   conference with a justification for any monetary amount. The proposal must include any non-

 3   monetary settlement terms that will be presented.

 4           8.      The parties are encouraged, but not required, to exchange non-confidential portions

 5   of the settlement conference statements before the scheduled conference. The Court has found the

 6   exchange of statements beneficial for purposes of settlement discussion.

 7           The settlement conference statements must be delivered to chambers by 4:00 p.m. on

 8   Thursday, December 12, 2019. Do not serve a copy on opposing counsel. Do not deliver or mail

 9   copies to the clerk’s office.

10           The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for

11   and conducting the settlement conference. To facilitate a meaningful conference, your utmost

12   candor in responding to all of the above-listed questions is required. The settlement conference

13   statement will remain confidential. If this case does not settle, the settlement conference statement

14   will not be disclosed to the Judge who will preside over the trial. Each statement will be securely

15   maintained in my chambers and will be destroyed following the conference.

16           Failure to comply with the requirements set forth in this order will subject the non-compliant

17   party to sanctions under Federal Rule of Civil Procedure 16(f).

18

19           DATED: October 28, 2019

20

21
                                                   ELAYNA J. YOUCHAH
22                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      3
